Citation Nr: 0632133	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 13, 1977, to February 9, 1977.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2001 rating decision by the Oakland RO.  In January 
2004, the case was remanded for additional development and 
notice.


FINDINGS OF FACT

1.  Hepatitis C was no manifested in service, and the 
preponderance of the evidence is against a finding that the 
veteran's hepatitis C is related to his service.

2.  The veteran did not serve in combat.

3.  A verified stressor in service is not shown; a diagnosis 
of PTSD of record is not based on a verified stressor event 
in service; and any PTSD is not shown to be related to a 
stressor event in service.

3.  The veteran's variously diagnosed psychiatric disorder 
was not manifested in service; a psychosis was not manifested 
in the first postservice year; and there is no competent 
evidence that the veteran's current psychiatric disorder is 
related to his service.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for a variously diagnosed psychiatric 
disorder, to include PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.326 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via October 2000, December 2000, April 2002, August 2002, 
June 2004, March 2005, and August 2005 letters, the veteran 
was informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  He was also advised to submit any 
medical evidence pertinent to his claims.  While complete 
notice was not provided prior to the initial determination in 
these matters, the veteran is not prejudiced by such notice 
timing deficiency.  He had ample opportunity to respond and 
to participate in the adjudicatory process, and the claims 
were readjudicated after notice was given.  See March 2006 
supplemental statement of the case (SSOC).  While the veteran 
did not receive any notice regarding rating the rating of the 
disabilities on appeal or effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of an award is 
a matter for consideration herein.   

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA 
arranged for the veteran to be examined, but he failed to 
report for psychiatric evaluation.  He has not identified any 
pertinent records that remain outstanding.  VA's duty to 
assist is met.  

II. Factual Background

No pertinent abnormalities were noted on service enlistment 
examination.  Examination of his skin revealed tattoos on his 
chest.  In a medical history report associated with the 
enlistment examination, the veteran indicated that he had 
been hospitalized for hepatitis.  He also indicated that he 
did not have depression or excessive worrying.  A January 
1977 record notes that the veteran had a history of 
intravenous drug use.  There was no evidence of recent 
injection in his arm veins.  The assessment was drug abuse by 
history.  That same month, the veteran reported in a dental 
health questionnaire that he had twice been hospitalized for 
hepatitis, and that it resulted in liver damage.  In February 
1977, he was referred for medical and psychiatric 
evaluations.  The veteran indicated that he had a history of 
pre-service drug use that included LSD and cocaine.  He 
indicated that he was a user without dependence and that he 
last used drugs 30-days prior.  Mental status evaluation did 
not reveal evidence of psychosis or disabling neurosis; he 
was free of mental derangement.  Personnel records reveal 
that he was discharged for fraudulent enlistment.

VA treatment records first note diagnoses of hepatitis C and 
depression in August 1999.  In April 2000, an assessment of 
generalized anxiety is shown and, in May 2000, an assessment 
of PTSD is shown.  At the time of the PTSD assessment, the 
veteran reported being irritable, that he cried at times, and 
that he was having emotions that "went up and down."  

A May 2000 private medical record reflects that the veteran 
reported that he served in Vietnam, and had a little combat 
and some traumatic experiences there.  The diagnoses were 
major depression and panic disorder with agoraphobia.  

Records of VA treatment from September 2000 to September 2003 
continue to reflect treatment and diagnoses of psychiatric 
disorders, and include a diagnosis of panic disorder with 
agoraphobia.  Hepatitis C is also noted.  

On January 2001 VA examination, the veteran's claims file was 
not reviewed.  The veteran reported that hepatitis was first 
diagnosed in 1977 while he was in service, and that the 
diagnosis at that time was hepatitis A.  He stated that he 
tested positive for hepatitis C within the past year.  He 
reported that he stopped drinking alcohol during the last 15-
months because of the hepatitis.  

In February 2003 and March 2005 statements, the veteran 
expressed a belief that he contracted hepatitis C from 
inoculations in service, and possibly from a tattoo he 
acquired while awaiting discharge from service.  He also 
stated that three black men next door to him [in service] 
were hung by the Navy Ku Klux Klan.  He added that he and 
another man heard about it and passed the information on to a 
Chief T., and that the men were arrested.  He indicated that 
he has been afraid of retaliation toward himself and his 
family ever since.  He stated that the other man was later 
killed and that he has been chased and threatened.  

In a December 2005 letter, the AMC advised the veteran that 
he would be scheduled for a VA examination and that the 
nearest VA facility would send notice of the examination date 
and time.  He was also notified of what to do in the event he 
was unable to keep an appointment and of the consequences for 
failing to report for an examination without good cause.  The 
record shows that the veteran was notified of the 
examination, and that he failed to report.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If a 
psychosis is manifested to a compensable degree in the first 
postservice year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Hepatitis C 

There is no evidence that hepatitis C was manifested during 
the veteran's active service.  While he reported on January 
2005 VA examination that hepatitis was first diagnosed in 
service, what contemporaneous records (his enlistment 
examination report) actually show is that he gave a history 
of being hospitalized for hepatitis prior to service.  

The veteran further contends that hepatitis C was contracted 
from either inoculations he received in service or from a 
tattoo he acquired in service.  There is no objective report 
of a tattoo acquired in service.  Notably, his service 
medical records show that he admitted to intravenous drug use 
prior to service, and that he had two tattoos on his chest at 
enlistment.  Furthermore, there is no competent evidence that 
relates the veteran's hepatitis C to prophylactic 
inoculations he received on active duty, or to tattoos he 
acquired in service.  Because he is a layperson, untrained in 
determining medical etiology, his own belief that he acquired 
hepatitis C in service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Finally, hepatitis C was not diagnosed until more than 
twenty-two years after service.  A lengthy time interval 
between service and the initial postservice documented 
manifestation of the disability for which service connection 
is sought is, of itself, a negative factor in determining 
whether or not a disability might be service related.  In the 
absence of any competent evidence of a nexus between the 
veteran's hepatitis C and his brief period of service or any 
event therein, the preponderance of the evidence is against 
this claim.  Hence, it must be denied.

Psychiatric Disability

At the outset it is noteworthy that the veteran failed to 
report to for a VA psychiatric evaluation.  Individuals for 
whom examinations or reexaminations have been scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  When a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
decided based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

While the record does reflect a diagnosis of PTSD, it is not 
accompanied by rationale explaining the symptoms and 
stressor(s) supporting the diagnosis.  Significantly, about 
the time the diagnosis of PTSD was listed in the veteran's 
medical records, he was informing medical care-providers that 
he had served in Vietnam, and saw combat, a history that is 
grossly incredible, as it is patently inconsistent with the 
circumstances of his service [i.e., that it took place long 
after the U.S. no longer had a presence in Vietnam, and was 
limited to a brief period of recruit training, prior to 
separation for fraudulent enlistment].  Consequently, that 
listed diagnosis of PTSD is not based on a verified stressor 
event in service.  Furthermore, the examiner did not report 
what symptoms supported the diagnosis.  Regardless, even if 
the examiner had noted that the veteran had all the symptoms 
necessary to support a diagnosis of PTSD (and such is not 
shown), it would be insufficient to establish service 
connection for PTSD without credible evidence of an 
underlying stressor event in service.  The veteran obviously 
did not have combat service, as his service was limited to a 
brief period of recruit service, and the U.S. was not engaged 
in any hostilities at the time.  As for the one non-combat 
stressor account he has given (that he was fearful for his 
life because he witnessed Navy Ku Klux Klansmen hang 3 black 
neighbors (apparently servicemen) and reported it to a person 
in authority, resulting in the Klansmen being apprehended, he 
has provided no verifiable details of such event, and the 
undersigned finds his accounts incredible.  Without credible 
evidence of a stressor event in service, the legal criteria 
for establishing service connection for PTSD (i.e., those in 
38 C.F.R. § 3.304(f)) are not met, and service connection for 
PTSD is not warranted.  

As for psychiatric disability other than PTSD, the veteran's 
service medical records do not mention any complaints, 
findings, treatment, or diagnosis of psychiatric disability.  
A mental status examination prior to separation found no 
evidence of psychosis.  There is also no evidence of 
psychiatric disability for many years after service (The 
earliest documentation of psychiatric problems postservice 
was in 1999).  Consequently, service connection for a 
psychiatric disability based on a finding that such 
disability became manifest in service and persisted or on a 
presumptive basis (for any psychosis as a chronic disease 
manifested to a compensable degree in the first postservice 
year) is not warranted.  Although the veteran has now had 
various psychiatric disorders diagnosed over the years, there 
is no competent (medical) evidence that links any such 
psychiatric disorder to service.  A lengthy time interval 
between service and the earliest postservice clinical 
documentation of chronic psychiatric disability is of itself 
a factor against a determination that the psychaitric 
disability might be service related.  The preponderance of 
the evidence is against this claim.  Hence, it also must be 
denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


